DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/18/2021. 
In the filed response, claims 1-3, 5-9, 11-12, 16, and 17 have been amended, where claims 1, 16, and 17 are independent claims. Further claims 4 and 15 have been cancelled and new claims 18-19 have been added.
Accordingly, Claims 1-3, 5-14, and 16-19 have been examined and are pending. This Action is made FINAL.

Response to Arguments
1.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Based on Applicant’s arguments related to Chen’s SPS syntax in Fig. 19 (pgs. 8-9), which were also discussed during the last interview on 10/26/2021, the Examiner introduces new prior art Chen et al. (WO 2020/185883 A1 in view of Priority Data 62/826,659 – PTO 892), hereinafter referred to as Chen883. Specifically Chen883 is brought in to address the amended limitation “a parameter specifying the first position of the first subpicture being omitted in the sequence parameter set” (emphasis added), since Chen’s syntax for indicating the first position of the first subpicture (0, 0) is specified in the SPS (see for e.g. Tables 1 and 9 of Figs. 10 and 19, respectively) versus being omitted in the SPS as required in amended claim 1. To show that information related to a first position of a first subpicture can be excluded from a parameter set, Chen883 is brought in to show a top-left tile index specified by syntax element top_left_tile_idx[i] for i ˃ 0 identifies a top-left tile (construed as a subpicture or subregion of a 
3.	As to the Applicant’s arguments related to prior art Deshpande in claim 11 (pg. 10), the Examiner agrees that Deshpande does not address the header being a raw byte sequence payload (RBSP). Although Deshpande teaches a POC from a picture header of the current picture, Deshpande’s picture header syntax structure is present in the access unit delimiter/slice header vs. being a RBSP as claimed. This is shown for example in Deshpande Table 15. However, Examiner respectfully submits that prior art Kim et al. (US 2015/0249840 A1 – PTO 892) illustrates the correspondence between NAL units and RBSP, where each NAL unit includes compressed video data or RBSP that is data corresponding to header information (e.g. ¶0036). Therefore for these reasons, the Examiner respectfully submits that Deshpande’s teachings combined with Kim disclose the amended features of claim 11. Please see office action below for further details.
4.	In light of the amendments made to claim 3, the Examiner withdraws the claim objection raised in the last office action.

6.	Accordingly, Claims 1-3, 5-14, and 16-19 have been examined and are pending.

Claim Objections
7.	Claim 1 is objected to because of the following informalities:  the limitation “first position of the first subpicture” (emphasis added) as given by [0, 0] appears to be with respect to the top-left position of the first sub-picture. Is this understanding correct. Please clarify otherwise. Appropriate correction is required.
8.	Claim 1 is further objected to because of the following informalities:  is the limitation “[0, 0]” relative to the current picture as shown in ¶0055 of the specification?  Is this understanding correct. Please clarify otherwise. Appropriate correction is required.
9.	Claim 1 is further objected to because of the following informalities:  the limitation “…and sizes of one or more subpictures in the set of subpictures” appears to have support in ¶00149 of the specification. ¶00149 however reads “At 940, the decoder determines a position of the current subpicture (the last subpicture) based on a size (width and/or height) of the current picture and a previously determined size (width and/or height) of a particular subpicture in the set of subpictures." (emphasis added). It appears the specification makes reference to a single subpicture vs. "one or more subpictures in the set of pictures" as claimed. Please clarify.
10.	Claims 16 and 17 are also objected to for the same reasons given for claim 1 above.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1; claim 1 recites the limitation “deriving a last position of a last subpicture of the set of subpictures based on a width and a height of the current picture and sizes of one or more subpictures in the set of subpictures other than the last subpicture” Similar to the first position of the first subpicture given by [0, 0], the “last position” of the last subpicture can be analogously construed as a bottom-right position of the last subpicture. However, this cannot be readily found in the specification as it only seems to discuss a position of the last subpicture relative to the picture itself  (see e.g. ¶0046 and ¶00149). A position of the last subpicture could be understood as a position of the last subpicture relative to all other subpictures of the current picture. However, this 
Regarding claim 6; claim 6 similarly recites “the last position of the last subpicture”. Thus, the rejection to claim 1 above also applies to claim 6 for the reasons given.
Regarding claim 16 and 17; claims 16 and 17 similarly recite “a last position of a last subpicture”. Thus, the rejection to claim 1 above also applies to claims 16 and 17 for the reasons given.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 5-7, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2021/0203959 A1, with reference to Provisional application No. 62/954,014 (see prior PTO 892), in view of Chen et al. (WO 2020/185883 A1 in view of Priority Data 62/826,659), hereinafter referred to as Chen and Chen883.
Regarding claim 1, (Currently Amended) Chen discloses “A video decoding method. comprising: receiving data from a bitstream to be decoded as a current picture of a video [See Chen Figs. 3A-3B of a decoding process]; determining positions and sizes of subpictures in a set of subpictures of the current picture [See for e.g. Table 1 in Fig. 10 of Chen, where positions of each subpicture is given by the syntax elements subpic_ctu_top_left_x[i] and subpic_ctu_top_left)y[i]. As to the sizes, see syntax elements subpic_width_minus1[i] and subpic_height_minus1[i]], including: determining a first width and a first height of a first [A 1st width and a 1st height of a 1st subpicture are specified when index i=0 in the for-loop shown in Table 1 of Fig. 10. The foregoing size information is given in the SPS as shown for a current picture]
setting a first position of the first subpicture of the set of subpictures as [0, 0], [A first position of the first subpicture of the set of subpictures is specified by the syntax elements subpic_ctu_top_left_x[i] and subpic_ctu_top_left)y[i] when index i = 0, i.e. the horizontal and vertical coordinates are [0, 0]] a parameter specifying the first position of the first subpicture being omitted in the sequence parameter set [However, Chen shows the syntax specifying the position of the subpicture to be in the SPS vs. omitted in the SPS. See Chen883 below for corresponding support]; and deriving a last position of a last subpicture of the set of subpictures based on a width and a height of the current picture and sizes of one or more subpictures in the set of subpictures other than the last subpicture [Refer to Fig. 24 regarding a last subpicture of a picture and deriving its position and size based on the size of the picture and sizes and positions of previous subpictures], the last position of the last subpicture of the set of subpictures being omitted in the sequence parameter set [See for e.g. Tables 1 and 10 of Figs. 10 and 20, respectively, where the for-loop shows index i going from 0 to less than or equal to sps_num_subpics_minus1, where minus 1 is understood to exclude the last subpic, i.e. is omitted]; and reconstructing the current picture [Refer to Chen’s decoding process 300B (Fig. 3B) consistent with the aspects of the disclosed signaling subpicture partitioning information (abstract)]  Although Chen’s teachings describe signaling subpicture partitioning information of a picture, Chen’s syntax [See for e.g. ¶00178 of Chen883  (¶00253 of priority data), where a top-left tile index specified by syntax element top_left_tile_idx[i] for i ˃ 0 identifies a top-left tile (construed as a subpicture or subregion of a picture) that is not at the (0) position, i.e. is omitted in the parameter set as illustrated. Although not shown for a SPS, Chen883 does omit this element in a parameter set, in this case a PPS. One skilled in the art would thus recognize that the inclusion/omission of syntax elements in a parameter set (e.g. SPS) would be an obvious choice in order to help increase coding efficiency]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling subpicture partitioning information disclosed by Chen to add the teachings of Chen883 as above to provide techniques for performing sub-picture based splice addressing in video coding (abstract) that allows for increased coding efficiency and thus reducers usage of processor, memory, and/or network resources at the encoder and/or decoder (¶0065).
Regarding claim 2,  Chen and Chen883 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein a determined position of a current subpicture is expressed as an index of a coded tree block (CTB) at a corner of the current subpicture.” [See syntax elements “subpic_ctu_top_left_x[i]” etc. which specify position of top-left CTU of subpicture in units of CtbSizeY for each index [i] (e.g. Table 1 and para 0103).  Refer to Table 1 and para 0032 of corresponding priority support 014] 
Regarding claim 3,   Chen and Chen883 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the width and the height of the current picture are expressed in terms of a number of coded tree bocks (CTBs). [Fig. 9 of Chen shows a particular picture partitioned into subpictures where the size of the picture can be viewed as an aggregated size of the CTUs shown. Subpicture width/height are expressed in units of CtbSizeY (para 0103). Also see Chen para 0339-0340 for support Refer to Fig. 7 in corresponding priority support 014.]
Regarding claim 5,   Chen and Chen883 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the subpictures in the set of subpictures are indexed. [Table 1 and para 0103 show a subpicture index [i]. The last subpicture would correspond to [i] reaching sps_num_subpics_minus1. Hence, said index of the last subpicture (para 0129 and 0176) has reached its maximum. See para 0039 and Fig. 8 of corresponding priority support 014]
Regarding claim 6, Chen and Chen883 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen further discloses “wherein the last position of the last subpicture is derived further based on a last width and a last height of the last subpicture.” [Based on for e.g. Table 10 of Fig. 20, the position of the last subpicture would correspond to subpic_ctu_top_left_x[i] and  subpic_ctu_top_left_y[i] for i= sps_num_subpics_minus1. Given the absence of last width/height of the last subpicture in the specification, examiner construes this as the last subpicture position. In this case, Chen’s teachings above show both syntax elements to describe the last subpicture position]
Regarding claim 7, Chen and Chen883 teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Chen further discloses “wherein the last width [See Fig. 24 of Chen where size information is known to be related to both width and height] 
Regarding claim 9, Chen and Chen883 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen further discloses “wherein a last width and a last height of the last subpicture are inferred and are omitted in the sequence parameter set.” [See for e.g. ¶0129 regarding not signaling the position and size (i.e. width and height) of the last subpicture. Also refer to Fig. 24]
Regarding claim 10,   Chen and Chen883 teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein a slice address is signaled in the bitstream for a non-rectangular or raster scan slice in the current picture [See Chen Fig. 9 where square slices/subpictures can be found in a picture, where each subpicture has a signaled index [i]. Fig. 6 also discusses raster scan slices. See Figs. 4 and 7 of corresponding priority support 014], wherein the slice address is an index associated with a first coded tree block (CTB) in the slice.”  [Position of top-left CTU of subpicture is given in units of CtbSizeY for each index [i] (e.g. Table 1 and para 0103)]
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the decoding method Claim 1 since decoding and encoding are inverse operations of each other to facilitate the transmission of video data between a source and destination device. See for e.g. ¶0183 regarding Chen’s encoding and decoding methods. Also refer to ¶0081.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method Claim 1. As to the required decoder hardware, see ¶0183 of Chen regarding a decoder performing decoding process 300A of Fig. 3A or 300B of Fig. 3B. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chen883, in further view of Deshpande et al. WO 2021/033749 A1 with reference to Priority data 62/905,307, and in further view of Kim et al. US 2015/0249840 A1, hereinafter referred to as Deshpande and Kim, respectively.
Regarding claim 11,   Chen and Chen883 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Chen and Chen883 however do not further teach “further comprising: receiving a picture order count of the current picture from a picture header of the current picture, the picture header being a raw byte sequence payload (RBSP) syntax element indicating a start of the current picture in the bitstream.” With the exception of addressing “the picture header being a raw byte sequence payload (RBSP)”, Deshpande from the same or similar field of endeavor teaches the foregoing limitation. [See abstract, i.e. POC is specified from picture header syntax structure. However Deshpande’s picture header syntax structure is present in the access unit delimiter/slice header vs. being a RBSP as claimed. See Deshpande Table 15. To show the correspondence between NAL units and RBSP, see Kim below.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling subpicture/tile partitioning information disclosed by Chen and Chen883 to add the teachings of Deshande as above to provide techniques for signaling picture information for coded video, which if signaled in an access unit delimiter, can provide bit savings when a picture consists of multiple slices; hence, coding efficiency can be improved (para 0063). Although Deshpande’s teachings disclose POC information in a picture header which is present in an access unit delimiter, each NAL unit includes compressed video data or RBSP that is data corresponding to header information. [This is supported in Kim which is in the same or similar field of endeavor as shown for e.g. in ¶0036] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling picture information as disclosed by Chen, Chen883, and Deshpande to add the teachings of Kim as above for decoding a video signal by employing various techniques, some related to the transform process (e.g. ¶0012-0014) to help improve coding efficiency. By Kim’s teachings, information can be generated required for decoding a video signal to degrade a coding rate (¶0003). 
Regarding claim 12,   Chen, Chen883, Deshpande, and Kim teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim.  Chen and Chen883 however do not teach the limitation of claim 12. Deshpande on the other hand from the same or similar field of endeavor teaches “wherein the picture order count of the current picture is signaled in one or more slice headers of the current picture.” [If aud_picture_header_flag = 1, then POC values are presented in the slice header (e.g. para 0089)] The motivation for combining Chen, Chen883, and Deshpande has been discussed in connection with claim 11, above. 

Allowable Subject Matter
13.	Claims 8, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:

13. (Original) The video decoding method of claim 11, wherein the picture order count is signaled in the picture header when the picture header is repeated in the bitstream.  
14. (Original) The video decoding method of claim 11, wherein the picture header has a flag for indicating whether the picture header is repeated, wherein a-the sequence parameter set applicable to the current picture includes a flag for indicating whether picture header repetition is allowed.
18. (New) The electronic apparatus of claim 17, wherein the video decoder circuit is further configured to: receive a picture order count of the current picture from a picture header of the current picture, the picture header being a raw byte sequence payload (RBSP) syntax element indicating a start of the current picture in the bitstream.  
19. (New) The video decoding method of claim 1, further comprising: deriving a last width and a last height of the last subpicture of the set of subpictures based on the width and the height of the current picture and the sizes of the one or more subpictures in the set of subpictures other than the last subpicture, the last position, the last width, and the last height of the last subpicture of the set of subpictures being omitted in the sequence parameter set.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486